tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c apr l seite aaet uniform issue list hhi rriiakrirereiarr ere kkkkkee hakkar hhkhiaiaaaiake iaa reaeeerer legend taxpayer a taxpayer b custodian m ira x rakhi eeeeriarere keke reekrereeeer er eer rears akaike irae akeeireeeeeere me eek iii iiit iii iii iie rahi el ee lee ee dear roth_ira y rii ire iai iir iari er er eee see hakkar hear raikrrkeeererrererer hai kiii re aaiiiae rai aire esi riaa rea this is in response to your letter dated date as supplemented by additional correspondence dated date in which you request relief under sec_301_9100-3 of the procedure and administration regulations regulations the following facts and representations support your ruling_request taxpayer a is married to taxpayer b taxpayer a maintained a traditional individual_retirement_arrangement ira x with custodian m inl after consultations with custodian m concerning her eligibility for such a transaction taxpayer a converted ira x to roth_ira y with custodian m taxpayers a and b filed their llllincome tax returns on i and paid interest and penalties for late filing in conversion because their combined adjusted_gross_income for calendar_year hl taxpayers a and b first learned that they were ineligible for the above exceeded the limit found at sec_408a of the internal_revenue_code code since the time for recharacterization had passed taxpayers a and b after consultations with custodian m believed there was no solution to the failed conversion in after consultations with a representative of the internal_revenue_service service and after conducting their own research taxpayers a and b learned that could request a ruling from the service regarding the failed conversion on they filed an amended joint federal_income_tax taxpayers a and b thus calendar ys an open year’ with respect to taxpayers return for j a and b since the ge conversion the assets transferred from ira x to roth_ira y have been combined with a contributory roth_ira of taxpayer a as of the date of this request to the best of taxpayer a’s and b’s knowledge the service has not discovered taxpayer a's failure to make the election to recharacterize roth_ira y to a traditional_ira based on the above facts and representations you request an extension of days from the date of this ruling letter to recharacterize the transferred assets from ira x in roth_ira y to a traditional_ira pursuant to sec_301 of the regulations with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the income_tax regulations l t regs provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not to the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution sec_1_408a-5 question and answer of the t regs describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that previously has been converted from a traditional_ira to a roth_ira taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specific information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_arrangement other than a roth_ira during that taxable_year the sec_1_408a-4 q a-2 of the i t regs provides in summary that an individual with modified_adjusted_gross_income agi in excess of dollar_figure for a taxable_year is q a-2 not permitted to convert an amount to a roth_ira during that taxable_year also provides that a married individual is permitted to convert a traditional_ira to a roth_ira only if that individual and his her spouse file a joint federal_income_tax return furthermore the modified agi is the modified agi derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301 c provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in the relief requested in this case was not referenced in section sec_301_9100-3 of the regulations provides that the application_for relief that falls within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to if its request for sec_301_9100-1 relief is have acted reasonably and in good_faith i if the filed before the failure to make a timely election is discovered by the service ii taxpayer inadvertently failed to make the election because of intervening events beyond if the taxpayer failed to make the election because after the taxpayer's control iii exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer a was ineligible to convert her traditional_ira x to roth_ira y djusted gross_income of taxpayer a and her spouse taxpayer b since the join even though taxpayer a converted ira x to roth_ira y neither exceeded taxpayer a nor b was aware of the requirements of sec_1_408a-5 of the i t regs their joint taxpayers a and b filed this request for sec_301 -9100 relief after filing is nota ee federal_income_tax return with respect to taxpayers a and b finally the service did not discover taxpayer a’s ineligibility to closed tax_year convert ira x to roth_ira y prior to taxpayers a and b filing this request for relief under sec_301_9100-1 and sec_301 of the regulations with respect to the request for relief we believe that based on the information submitted and representations contained therein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and taxpayer a acted good_faith with respect to requesting an extension of time in order to reasonably and in transferred assets from ira x in roth_ira y to a traditional recharacterize th specifically the service has concluded that taxpayer a met the requirements of ira iii and v of sec_301_9100-3 of the regulations therefore clauses i taxpayer a is granted a period of days from the date of this ruling letter to recharacterize thelij transferred assets in roth_ira y ruling does not apply to any assets of roth_ira y that do not represent the transferred assets from ira x in hii in order to effectuate this ruling letter taxpayers a and b should file a copy with the internal_revenue_service center in seaseteaeet to be associated with the amended be joint income_tax return form 1040x currently on file no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is based on the assumption that ira x and roth_ira y meet the requirements of code sec_408 and sec_408a where applicable respectively at all relevant times this ruling is directed only to the taxpayers who have requested it sec_61 k of the code provides that it may not be used or cited by others as precedent to a traditional_ira this lf you have any questions please contact raia raat iiia tr iai i ares irr hakkar pitta soon please address all correspondence to the attention of se t te ra t1 sincerely nlite a jabw carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
